DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Bart A. Perkins (REG. No. 69,229) on 05/07/2021.

Listing of Claims:
(Previously Presented)	A method comprising:
establishing a connection between a wireless device and an access point;
retrieving one or more proximity profiles for each media device of one or more media devices, wherein the one or more proximity profiles for each respective one media device of the one or more media devices comprises one or more expected wireless quality parameters associated with a connection between the access point and a device that is within an area around the respective one media device from which content output by the media device may be viewed at a display associated with the respective one media device;
retrieving one or more wireless quality parameters associated with the connection between the wireless device and the access point;
determining a media device of the one or more media devices, the determined media device having a viewing area within which the wireless device is determined to be based upon an identification of at least one wireless quality parameter of a proximity profile for the determined media device, wherein the identified at least one wireless quality parameter matches at least one of the wireless quality parameters associated with the connection between the wireless device and the access point; and
configuring the determined media device to recognize the wireless device as a control device;

in response to the notification received from the access point, pausing playback of content at the determined media device; and
resuming playback of the content at the determined media device in response to receiving a notification that the incoming call has terminated at the wireless device.
(Canceled)	
(Previously Presented)	The method of claim 1, further comprising:
receiving a notification at the media device for which the wireless device is configured as a control device, the notification including a message received by the wireless device;
generating a user interface that includes the message and a prompt for user input of a response to the message;
outputting the user interface to a display;
receiving user input of a response to the message; and
outputting the response to a designated target.
(Original)	The method of claim 1, further comprising:
retrieving, at the media device for which the wireless device is configured as a control device, a piece of content that is associated with a program being output by the media device to a display; and
outputting the retrieved piece of content to the wireless device.
(Original)	The method of claim 1, further comprising:
retrieving, at the media device for which the wireless device is configured as a control device, user-interest information from the wireless device;
identifying a targeted advertisement that is associated with the retrieved user-information; and
outputting the targeted advertisement to a display by inserting the targeted advertisement into a program that is being output to the display.
Original)	The method of claim 1, wherein the one or more proximity profiles are retrieved from storage at the wireless device.
(Original)	The method of claim 1, wherein the one or more proximity profiles are retrieved from storage at the access point.
(Original)	The method of claim 1, wherein the proximity profile for each respective one media device of the one or more media devices is generated by taking a plurality of wireless quality measurements associated with the wireless connection between a wireless device and an access point while the wireless device is within an area around the respective one media device from which content output by the media device may be viewed at a display associated with the respective one media device.
(Currently Amended)	An apparatus comprising:
one or more modules comprising at least a memory and processor that are configured to:
when a connection between a wireless device and an access point is established, retrieve one or more proximity profiles for each media device of one or more media devices, wherein the one or more proximity profiles for each respective one media device of the one or more media devices comprises one or more expected wireless quality parameters associated with a connection between the access point and a device that is within an area around the respective one media device from which content output by the media device may be viewed at a display associated with the respective one media device;
retrieve one or more wireless quality parameters associated with the connection between the wireless device and the access point;
determine a media device of the one or more media devices, the determined media device having a viewing area within which the wireless device is determined to be based upon an identification of at least one wireless quality parameter of a proximity profile for the determined media device, wherein the at least one wireless quality parameter of the proximity profile matches at least one of the wireless quality parameters associated with the connection between the wireless device and the access point; and
configure the determined media device to recognize the wireless device as a control device;

in response to the notification received from the access point, pause playback of content at the determined media device; and
resume playback of the content at the determined media device in response to receiving a notification that the incoming call has terminated at the wireless device.
(Canceled)	
(Original)	The apparatus of claim 9, wherein the one or more modules are further configured to:
receive a notification that includes a message that has been received by the wireless device;
generate a user interface that includes the message and a prompt for user input of a response to the message;
output the user interface to a display;
receive user input of a response to the message; and
output the response.
(Original)	The apparatus of claim 9, wherein the one or more modules are further configured to:
retrieve a piece of content that is associated with a program being output to a display; and
output the retrieved piece of content to the wireless device.
(Original)	The apparatus of claim 9, wherein the one or more modules are further configured to:
retrieve user-interest information from the wireless device;
identify a targeted advertisement that is associated with the retrieved user-information; and
output the targeted advertisement to a display by inserting the targeted advertisement into a program that is being output to the display.
Previously Presented)	One or more non-transitory computer readable media having instructions operable to cause one or more processors to perform the operations comprising:
establishing a connection between a wireless device and an access point;
retrieving one or more proximity profiles for each media device of one or more media devices, wherein the one or more proximity profiles for each respective one media device of the one or more media devices comprises one or more expected wireless quality parameters associated with a connection between the access point and a device that is within an area around the respective one media device from which content output by the media device may be viewed at a display associated with the respective one media device;
retrieving one or more wireless quality parameters associated with the connection between the wireless device and the access point;
determining a media device of the one or more media devices, the determined media device having a viewing area within which the wireless device is determined to be based upon an identification of at least one wireless quality parameter of a proximity profile for the media device, wherein the at least one wireless quality parameter of the proximity profile matches at least one of the wireless quality parameters associated with the connection between the wireless device and the access point; and
configuring the determined media device to recognize the wireless device as a control device;
receiving a notification at the determined media device, the notification informing the determined media device that an incoming call has been received by the wireless device, wherein the notification is received by the determined media device from the access point;
in response to the notification received from the access point, pausing playback of content at the determined media device; and
resuming playback of the content at the determined media device in response to receiving a notification that the incoming call has terminated at the wireless device.
(Canceled)	
(Previously Presented)	The one or more non-transitory computer-readable media of claim 14, wherein the instructions are further operable to cause one or more processors to perform the operations comprising:
receiving a notification at the media device for which the wireless device is configured as a control device, the notification including a message received by the wireless device;

outputting the user interface to a display;
receiving user input of a response to the message; and
outputting the response to a designated target.
(Original)	The one or more non-transitory computer-readable media of claim 14, wherein the instructions are further operable to cause one or more processors to perform the operations comprising:
retrieving, at the media device for which the wireless device is configured as a control device, a piece of content that is associated with a program being output by the media device to a display; and
outputting the retrieved piece of content to the wireless device.
(Original)	The one or more non-transitory computer-readable media of claim 14, wherein the instructions are further operable to cause one or more processors to perform the operations comprising:
retrieving, at the media device for which the wireless device is configured as a control device, user-interest information from the wireless device;
identifying a targeted advertisement that is associated with the retrieved user-information; and
outputting the targeted advertisement to a display by inserting the targeted advertisement into a program that is being output to the display.
(Original)	The one or more non-transitory computer-readable media of claim 14, wherein the one or more proximity profiles are retrieved from storage at the wireless device.
(Original)	The one or more non-transitory computer-readable media of claim 14, wherein the one or more proximity profiles are retrieved from storage at the access point.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1, 3-9, 11-14 and 16-20 are allowed.
	The closest prior art of record, Luna et al. (U.S. Patent Publication No. 2014/0273859), Dua (U.S. Patent Publication No. 2013/0045680) and Burckart et al. (U.S. Patent Publication No. 2009/0138507), and none of the prior art of record discloses or suggests, alone or in combination, a method comprising: establishing a connection between a wireless device and an access point; retrieving one or more proximity profiles for each media device of one or more media devices, wherein the one or more proximity profiles for each respective one media device of the one or more media devices comprises one or more expected wireless quality parameters associated with a connection between the access point and a device that is within an area around the respective one media device from which content output by the media device may be viewed at a display associated with the respective one media device; retrieving one or more wireless quality parameters associated with the connection between the wireless device and the access point; determining a media device of the one or more media devices, the determined media device having a viewing area within which the wireless device is determined to be based upon an identification of at least one wireless quality parameter of a proximity profile for the determined media device, wherein the identified at least one wireless quality parameter matches at least one of the wireless quality parameters associated with the connection between the wireless device and the access point; and configuring the determined media device to recognize the wireless device as a control device; receiving a notification at the determined media device, the notification informing the determined media device that an incoming call has been received by the wireless device, wherein the notification is received by the determined media device from the access point; in response to the notification received from the access point, pausing playback of content at the determined media device; and resuming playback of the content at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456